Case: 13-13205    Date Filed: 02/14/2014   Page: 1 of 2


                                                         [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-13205
                            Non-Argument Calendar
                          ________________________

                 D.C. Docket No. 3:12-cr-00167-MMH-MCR-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

PHILLIP LENARD NEAL,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (February 14, 2014)

Before TJOFLAT, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Ronald W. Maxwell, appointed counsel for Phillip Lenard Neal in this

direct criminal appeal, has moved to withdraw from further representation of the
              Case: 13-13205     Date Filed: 02/14/2014   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel=s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel=s motion to withdraw is GRANTED, and Neal=s conviction and sentence

are AFFIRMED.




                                          2